Detailed Action
This office action has been issued in response to a response filed 4/6/2022. Claims 1, 5, 8, 11-13, 15-18 were amended. Claims 2-3, 6-7 and 20 were canceled. Claims 1, 4-5, 8-19 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8 in Remarks, filed 4/6/2022, with respect to independent claims 1 and 16, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Brugman (US 2020/0396787 A1) in view of Nathan (US 2007/0096892 A1) have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 4-5, 8-19 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1 and 16 are allowed for reasons argued by applicant in pages 7-8 of the Remarks, filed 4/6/2022, and for reasons explained below.
As to independent claims 1 and 16, the prior art including Brugman (US 2020/0396787 A1) and Nathan (US 2007/0096892 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Brugman (prior art on the record) teaches a system in which owners of vehicles may register their personal profiles in a shared distributed ledger to share vehicle information. This exchanged information is encrypted and written to a blockchain between different nodes of the network, such as submitting-client nodes, ordering nodes, and client nodes.
Nathan (prior art on the record) teaches a system in which devices such as GPS or other sensors are contained within a vehicle. Nathan also teaches a method by which multiple vehicles may arrange themselves with a lead vehicle to communicate in a mesh network or star network.
Additionally, Choi (US 2017/0070320 A1), teaches a system and method within which communication nodes included in a vehicle network may be connected in a star, bus, ring, tree or mesh topology with a variety of communication protocols.
Additionally, Neves (US 2017/0086103 A1), teaches a system and method for managing connectivity in a network of moving things, which turns each vehicle into a Mobile AP, offering Internet access to employees, passengers and mobile users travelling in the city, waiting in bus stops, sitting in parks, etc. Moreover, through an example vehicular mesh network formed between vehicles and/or fleets of vehicles, an implementation may be operable to offload cellular traffic through the mobile Wi-Fi hotspots and/or Fixed APs spread over the city.
Additionally, Cardote (US 2017/0085632 A1), teaches a method and system for vehicular mesh network formed between vehicles and/or fleets of vehicles, an implementation may be operable to offload cellular traffic through the mobile Wi-Fi hotspots and/or Fixed Aps.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “determine a first network comprising the center node and the plurality of member nodes of the mesh network by remapping the mesh network as a star network based on the center node as a hub and the plurality of member nodes as spokes, wherein at least some of the plurality of member nodes are different vehicle computers and at least one of the plurality of member nodes is an infrastructure node”
 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1, 4-5, 8-19 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.N./Examiner, Art Unit 2438  

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438